DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 1/14/2020. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 17-20 describe a “computer program product … comprising a computer readable storage medium”. 
Further, Applicant's specification fails to explicitly define the scope of “a computer readable storage medium”.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer readable storage medium” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory, as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20150314440 A1, cited on IDS 3/3/2020), in view of Afrouzi (US 11199853 B1) and Yuan (US 20210053229 A1).
Regarding Claim 1, Parker discloses a computer-implemented method for executing a task in a physical environment based on a virtual action, the method, comprising: 
generating a real-time virtual reality (RTVR) environment based on one or more live camera feeds ([0042] “As shown, system 200 includes a sensor 34′ in the form of a camera…”) from the physical environment ([0034] “The VR computer 40 is configured to capture the data from sensor 34 and to use the data to generate a virtual world (VW) 104 (FIG. 1B) including virtual world objects (VWOs) 301 (FIG. 3) representative of the RWOs 24.”); 
detecting an occurrence of the virtual action in the RTVR environment ([0034] “GUI 44 enables a user to interact with the VW in accordance with the second set of rules 103 (in data store 36) to manipulate the VWOs 301 and generate a modified virtual world (MVW) 106 (FIG. 1B).” [0040] “The user 207 (FIG. 2) then interacts with the VW 104 via GUI 44 (FIG. 3) to generate a set of modifications 105, e.g., in the form of decisions, actions, manipulations, in-action and identification, etc., to generate the MVW 106.”); 
determining a task in the physical environment that corresponds to the virtual action in the RTVR environment ([0035] “For example, in particular embodiments the transformation engine 46 is configured to capture differences between the virtual world (VW) 104 and the modified virtual world (MVW) 106 to identify virtual world objects (VWOs) 301 selected by the user. The engine 46 then transforms the identified VWOs into inputs 107 (FIG. 1B) usable by the robotic actuator.”); 
assigning the task to the electromechanical device associated with the high score ([0035] “The robot 20 may thus interact with the RWOs autonomously by inserting the combined instructions into one or more of a plurality of preprogrammed instruction sets to synchronize the MVW 106 with the desired impacts on the RWOs.”).
Parker also discloses optimizing the task assignment ([0035] “With the combined instructions, the autonomous instruction module 50 then selects from among the various robot-specific instructions 111 (FIG. 1B), such as may be stored in the firmware of the robotic actuator 20, to optimally engage and manipulate the RWOs to effect the desired results.”), but does not expressly disclose a score for each device and other features related to the score.
However, in the same field of endeavor, Afrouzi discloses deriving a score for each electromechanical device from a plurality of electromechanical devices disposed within the physical environment based on capability to perform the task; ranking the plurality of electromechanical devices based on the derived score (Col 207 line 4, “In some embodiments, the control system assigns an idle chassis to a task by: determining a score for each VMP robot in the environment having at least 50% battery power by calculating the distance of the VMP robot to the pod… In other embodiments, the control system evaluates other variables in determining the best VMP robot for a task.” Examiner notes that “determining the best VMP robot for a task” implies ranking the plurality of VMP robots, or at least render the feature obvious).
Yuan discloses in response to determining a high score at or above a threshold, assigning the task to the electromechanical device associated with the high score ([0023] “Accordingly, in some implementations, an agricultural task to be performed by each robot may be assigned what will be referred to herein as a “robot performability score” or a “measure of robot performability.” A robot performability score/measure of robot performability represents a likelihood that the robot will be able to perform the task autonomously without harming the plant (or itself, or another robot, or a human).” [0024] “In some implementations, selectable elements may be presented only for those agricultural tasks with robot performability scores that fail to satisfy some threshold (i.e., the agricultural tasks are too difficult or risky for the robot to perform autonomously). Other agricultural tasks that are less difficult for a robot to perform autonomously may proceed without human intervention.” Namely, Yuan teaches assigning the task to the device autonomously if the high score is above a threshold, and presenting the task to the user for manual operations if the score is below the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Parker with the features of deriving a score for each device based on capability to perform the task, ranking the plurality of devices based on the derived score, and in response to determining a high score at or above a threshold assigning the task to the device associated with the high score. Doing so could optimize the task assignment process.
Regarding Claim 2, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 1, further comprising: recording a physical action of a user in the physical environment (Parker [0040] “The user 207 (FIG. 2) then interacts with the VW 104 via GUI 44 (FIG. 3) to generate a set of modifications 105, e.g., in the form of decisions, actions, manipulations, in-action and identification, etc., to generate the MVW 106.”); associating the physical action with the task (Parker [0040] “As mentioned above, robotic control instructions 107 are generated by transformation engine 46 (FIG. 1A) based on the difference between the original virtual world, 104, and the modified virtual world, 106, and in particular embodiments, may include the first set of rules 103 governing the RWOs.”); and wherein detecting an occurrence of the virtual action in the RTVR environment comprises detecting the virtual action corresponding to the physical action (Parker [0040] “The user 207 (FIG. 2) then interacts with the VW 104 via GUI 44 (FIG. 3) to generate a set of modifications 105, e.g., in the form of decisions, actions, manipulations, in-action and identification, etc., to generate the MVW 106.”), and wherein assigning the task comprises assigning the task associated with the physical action (Parker [0041] “This interaction is shown as robotic intervention 109. In this manner, the original physical world or process 108, 25, is modified as desired to produce modified physical world 110.”).
Regarding Claim 3, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 1, wherein deriving a score for each electromechanical device from a plurality of electromechanical devices disposed within the physical environment comprises performing a manipulation type analysis (Yuan [0023] “A robot performability score/measure of robot performability represents a likelihood that the robot will be able to perform the task autonomously without harming the plant (or itself, or another robot, or a human).”).
Regarding Claim 4, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 1, wherein deriving a score for each electromechanical device from a plurality of electromechanical devices disposed within the physical environment comprises performing an elevation analysis (Afrouzi, Col 138 Line 38, “In some embodiments, the robot may attempt to avoid elevation changes which may make the robot unstable” and Col 207 line 17, “In other embodiments, the control system evaluates other variables in determining the best VMP robot for a task” render the claimed feature obvious).
Regarding Claim 5, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 1, wherein deriving a score for each electromechanical device from a plurality of electromechanical devices disposed within the physical environment comprises performing a dedicated device analysis (Afrouzi, Col 207 line 4, “In some embodiments, the control system assigns an idle chassis to a task by: determining a score for each VMP robot in the environment having at least 50% battery power by calculating the distance of the VMP robot to the pod… In other embodiments, the control system evaluates other variables in determining the best VMP robot for a task.”).
Regarding Claim 6, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 1, wherein deriving a score for each electromechanical device from a plurality of electromechanical devices disposed within the physical environment comprises performing a device location analysis (Afrouzi, Col 207 line 4, “In some embodiments, the control system assigns an idle chassis to a task by: determining a score for each VMP robot in the environment having at least 50% battery power by calculating the distance of the VMP robot to the pod… In this way, a closer VMP robot scores better than a further VMP robot…”).
Regarding Claim 7, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 1, further comprising: detecting a symbolic action in the RTVR environment, and wherein the assigned task is associated with the symbolic action (Parker [0040] “The user 207 (FIG. 2) then interacts with the VW 104 via GUI 44 (FIG. 3) to generate a set of modifications 105, e.g., in the form of decisions, actions, manipulations, in-action and identification, etc., to generate the MVW 106.”).
Regarding Claim 8, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 1, further comprising: in response to determining a high score below a threshold, providing an alert to a user operating in the RTVR environment (Yuan [0024] “In some implementations, selectable elements may be presented only for those agricultural tasks with robot performability scores that fail to satisfy some threshold (i.e., the agricultural tasks are too difficult or risky for the robot to perform autonomously).” [0028] “As another non-limiting example, a tile representing an agricultural task for which a robot plan has not yet been predefined (and in some cases which has a robot performability score that is conducive to predefinition of a robot plan) may be rendered one way, e.g., to inform the human operator that there is still an opportunity to predefine the robot plan for that robot.”).
Regarding Claim 9, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 8, wherein providing an alert comprises providing a visual alert (Yuan [0024] “In some implementations, selectable elements may be presented only for those agricultural tasks with robot performability scores that fail to satisfy some threshold (i.e., the agricultural tasks are too difficult or risky for the robot to perform autonomously).” The “selectable elements” being presented to the human operator can be interpreted as a visual alert. Alternatively, the score-based color-coded display in Yuan [0028] teaches the claimed feature, or at least render it obvious -- see Yuan [0028] “As another non-limiting example, a tile representing an agricultural task for which a robot plan has not yet been predefined (and in some cases which has a robot performability score that is conducive to predefinition of a robot plan) may be rendered one way, e.g., to inform the human operator that there is still an opportunity to predefine the robot plan for that robot.”).
Regarding Claim 12, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 12.
Regarding Claim 13, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 13.
Regarding Claim 14, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject claim 15.
Regarding Claim 16, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 16.
Regarding Claim 17, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject claim 19.
Regarding Claim 20, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 20.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20150314440 A1, cited on IDS 3/3/2020), in view of Afrouzi (US 11199853 B1) and Yuan (US 20210053229 A1), further in view of Bacchus (US 20190337451 A1).
Regarding Claim 10, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 8. In the same field of endeavor, Bacchus discloses providing an alert comprises providing an audible alert ([0105] “The alert can be provided via the haptic alert device 120, the display device 860, and/or the acoustic system 870 that are part of the augmented reality system 800.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Parker-Afrouzi-Yuan with the feature of providing an audible alert. Doing so could enhance user awareness.
Regarding Claim 11, Parker-Afrouzi-Yuan discloses the computer-implemented method of claim 8. In the same field of endeavor, Bacchus discloses providing an alert comprises providing a tactile alert ([0105] “The alert can be provided via the haptic alert device 120, the display device 860, and/or the acoustic system 870 that are part of the augmented reality system 800.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Parker-Afrouzi-Yuan with the feature of providing a tactile alert. Doing so could enhance user awareness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613